TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-21-00191-CV


                                         S. B., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


               FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
   NO. C2020-0653A, THE HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               Appellant S. B. filed her notice of appeal on April 20, 2021. The appellate record

was complete on May 3, 2021, making appellant’s brief due on May 24, 2021. On May 24,

2021, counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Terry Wesley Baker to file

appellant’s brief no later than June 14, 2021. If the brief is not filed by that date, counsel may be

required to show cause why he should not be held in contempt of court.

               It is ordered on May 26, 2021.


Before Chief Justice Byrne, Justices Baker and Smith